Citation Nr: 9912393	
Decision Date: 05/05/99    Archive Date: 05/12/99

DOCKET NO.  95-10 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating greater than 10 percent for a 
left knee disability.

2.  Entitlement to a rating greater than 10 percent for a 
right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1986 to June 
1993.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 1994 rating 
decision by the Houston, Texas RO.  This case was before the 
Board in March 1997 and again in June 1998 when it was 
remanded for additional development.


REMAND

The veteran contends that his service-connected knee 
disabilities are more disabling than currently evaluated.  
His representative contends that a July 1998 VA examination 
is inadequate for rating purposes because the VA examiner 
failed to follow the Board's directives in the June 1998 
Remand.  In addition, the veteran's representative contends 
that the RO failed to consider whether it would be proper to 
refer the case for consideration of entitlement to an 
extraschedular rating as instructed by the Board in the June 
1998 Remand.

In the June 1998 remand, the Board directed the RO to 
schedule the veteran for a VA orthopedic examination in order 
to ascertain the nature and severity of his knee 
disabilities.  The examiner was to fully describe any 
weakened movement, excess fatigability and incoordination 
present.  A determination on whether the knees exhibit pain 
with use was to be noted and described.  If feasible, the 
determinations concerning pain, weakness and fatigability 
were to be portrayed in terms of the degree of additional 
range of motion loss.  If such determinations were deemed not 
feasible by the examiner, this was to be stated for the 
record together with the reasons why it was not feasible. The 
requested orthopedic examination was conducted in July 1998; 
however, the examiner did not render the requested opinions.  
The July 1998 VA examination report notes the veteran's 
complaints of chronic knee pain.  The examiner noted that at 
the time of the examination, there was full, free range of 
motion in both knees.  The examiner also noted minimal 
tenderness along the joint line of both knees.  The examiner, 
however, made no determinations concerning pain, weakness, 
fatigability and incoordination in terms of the degree of 
additional range of motion loss.  In accordance with the 
guidance provided in DeLuca, these additional findings, or 
the absence of these symptoms, is an essential part of rating 
the disability at issue.  The veteran should be afforded 
another orthopedic examination in order to comply with the 
dictates of the Board Remand.

Moreover, the RO was directed to adjudicate whether referral 
of the veteran's claims for increased ratings for his 
service-connected right and left knee disabilities warranted 
referral to the appropriate VA officials for consideration of 
extraschedular ratings pursuant to 38 C.F.R. § 3.321(b).  The 
November 1998 rating decision and the Supplemental Statement 
of the Case dated that same month do not reflect that the RO 
considered this issue.

In Stegall v. West, 11 Vet. App. 268 (1998), the Court of 
Appeals for Veterans Claims (Court) held that a remand was 
necessary because the veteran's medical examination was 
inadequate, and because of the RO's failure to follow the 
Board's directives in a prior remand.  The Court further held 
that a remand by the Board confers on the veteran, as a 
matter of law, the right to compliance with the remand 
orders.  Id.  The Board regrets any further delay in this 
case.  In view of the RO's failure to follow the directives 
in the June 1998 Remand, the Board concludes that additional 
development of the record is required prior to appellate 
disposition.  

Under the circumstances of this case, the Board has no 
recourse but to REMAND this case again to the RO for the 
following action:

1.  The veteran should be scheduled for a 
VA orthopedic examination in order to 
ascertain the nature and severity of his 
knee disabilities.  The examiner should 
fully describe any weakened movement, 
excess fatigability and incoordination 
present.  Determinations on whether the 
knees exhibit pain with use should be 
noted and described.  If feasible, the 
determinations concerning pain, weakness, 
fatigability and incoordination should be 
expressed in terms of the degree of 
additional range of motion loss.  The 
examiner should also provide an opinion 
as to whether pain could significantly 
limit functional ability during flare-ups 
or when the knees are used repeatedly 
over a period of time.  This 
determination should if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  All 
indicated tests and x-ray examinations 
should be conducted.  The claims folder 
and a copy of this Remand must be made 
available to the examiner for review.

2.  Thereafter, the RO should review the 
case and determine whether the report of 
examination requested above complies with 
the dictates of the Court in the DeLuca 
case.  If not, corrective action should 
be implemented.  Thereafter, the RO 
should readjudicate the veteran's claim, 
to include consideration of whether it 
would be proper to refer the case to the 
appropriate VA officials for 
consideration of entitlement to 
extraschedular ratings pursuant to 
38 C.F.R. § 3.321(b).  Should submission 
under § 3.321(b) be deemed unwarranted, 
the reasons for this decision should be 
set forth in detail.  If the decision 
remains adverse to the veteran, he and 
his representative should be issued a 
supplemental statement of the case and 
provided an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




